

117 HR 1204 RH: District of Columbia Chief Financial Officer Salary Home Rule Act
U.S. House of Representatives
2021-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 95117th CONGRESS1st SessionH. R. 1204[Report No. 117–134]IN THE HOUSE OF REPRESENTATIVESFebruary 22, 2021Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and ReformOctober 1 (legislative day, September 30), 2021Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on February 22, 2021A BILLTo amend the District of Columbia Home Rule Act to permit the District of Columbia to establish the rate of pay of the Chief Financial Officer of the District of Columbia.1.Short titleThis Act may be cited as the District of Columbia Chief Financial Officer Salary Home Rule Act. 2.Permitting District of Columbia to establish rate of pay of Chief Financial Officer of District of ColumbiaSection 424(b)(2)(E) of the District of Columbia Home Rule Act (sec. 1–204.24b(b)(5), D.C. Official Code) is amended to read as follows:(E)PayThe Chief Financial Officer shall be paid at the greater of—(i)a rate such that the total amount of compensation paid during any calendar year is equal to the limit on total pay which is applicable during such year under section 5307 of title 5, United States Code, to an employee described in section 5307(d) of such title; or(ii)a rate established in law by the District of Columbia, except that any rate established under this clause which is applicable to any individual serving as the Chief Financial Officer shall not be reduced during any period of such individual’s service as the Chief Financial Officer..October 1 (legislative day, September 30), 2021Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed